Citation Nr: 1760989	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-12 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for urinary disorder.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for nose bleeds.

8.  Entitlement to service connection for short-term memory loss.

(The issue of entitlement to relief from the payment of agent fees from past-due benefits at the 20 percent rate in the calculated amount of $18, 559.70, resulting from the grant of service connection prostate cancer, will be addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from July 1962 to January 1963, from January 1964 to April 1966, and from April 1966 to April 1972, including service in the Republic of Vietnam.  See DD 214 ("Vietnam Service Medal W/4 Campaign Stars").

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board Hearing.  A copy of the transcript has been associated with the claims file.

FINDINGS OF FACT

1.  The Veteran had service in Vietnam and is presumed to have been exposed to herbicide agents.  

2.  The Veteran's current left ear hearing loss is shown to be etiologically related to his active military service.

3.  The Veteran's current tinnitus is shown to be etiologically related to his active military service.

4.  The Veteran's currently diagnosed hypertension was first manifested many years after his service and has not been medically related to his service, to include his exposure to herbicide agents. 

5.  The Veteran's currently diagnosed GERD was first manifested many years after his service and has not been medically related to his service, to include his exposure to herbicide agents. 

6.  The Veteran's currently diagnosed urinary disorder was first manifested many years after his service and has not been medically related to his service, to include his exposure to herbicide agents. 

7.  The Veteran's currently diagnosed headaches were first manifested many years after his service and have not been medically related to his service, to include his exposure to herbicide agents. 

8.  The Veteran's currently diagnosed nosebleeds were first manifested many years after his service and have not been medically related to his service, to include his exposure to herbicide agents. 
9.  The Veteran's currently diagnosed short-term memory loss was first manifested many years after his service and has not been medically related to his service, to include his exposure to herbicide agents. 


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is established.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Service connection for tinnitus is established.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (20176).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101 , 1110, 1112 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for GERD have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a urinary disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for nosebleeds have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for short-term memory loss, have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).




Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, such as hypertension, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).

A veteran who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  38 U.S.C. § 1116(f) (West 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  To establish service connection based on that presumption, the evidence must show manifestation of a presumptive disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2017).  The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2017). Notably, none of the Veteran's claims on appeal involve these listed disabilities.

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Left Ear Hearing Loss & Tinnitus

The Veteran is seeking service connection for left ear hearing loss and tinnitus, claiming that his current audiological conditions are a result of in-service exposure to acoustic trauma without adequate hearing protection.  See August 2017 Board hearing transcript ("The Howitzers was[sic] in our compound and sometimes they was very near and sometimes we helped out loading...sometimes we didn't have time to think about earplugs.")  

Facts & Analysis

The Board finds that service connection is warranted for hearing loss of the left ear and tinnitus.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  Audiometric testing has demonstrated diagnoses of sensorineural hearing loss in the Veteran's left ear.  See June 2009 VA examination.  Regarding tinnitus, the disorder is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As noted above, the Veteran has testified that he had ringing of the ears during and after active service.  See August 2017 Board hearing transcript.  Accordingly, the Board finds that the Veteran currently has left ear hearing loss and tinnitus. 

Next, under Shedden, the Veteran must have endured an in-service injury or disease.  In the instant case, the Veteran asserts that his audiological diagnoses are due to military noise exposure.  He is competent to report such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Veteran's military service records corroborate such exposure, as conceded by the VA.  See September 2009 Rating decision ("In the military, you served in logistics and were exposed to noise from cannons, rifles, and jets without the use of hearing protection.")  As such, the Board finds that the Veteran suffered an in-service injury due to acoustic trauma and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current diagnoses of tinnitus and left ear hearing loss, as such is shown by the aforementioned September 2009 VA examination.  Further, based on the Veteran's statements and military personnel records, it has been conceded that he was exposed to acoustic trauma during service.  What remains necessary to substantiate his claim is competent evidence of a nexus between the current audiological disorders and the noise trauma in service.

Throughout the period on appeal, the Veteran has consistently and credibly reported a decrease in his hearing acuity since service, with a constant "ringing" in his ears, and lack of post-service exposure to acoustic trauma.  See i.e. December 2008 VA Audiology Consult ("denied occupational/recreational noise exposure...tinnitus is constant...2 years of noise exposure in Vietnam"), August 2017 Board hearing transcript.  

In contrast to the Veteran's testimony, the September 2009 VA examiner concluded that his left ear hearing loss and tinnitus were "less likely than not" related to the Veteran's active duty service.  For his rationale, the examiner solely relied on the "lack of evidence in the c-file...[and] proximity between the dates of service and the date of this evaluation."  The Board finds that this stated basis is insufficient to support the conclusion rendered as it is inconsistent and minimal, merely relying upon the lack of empirical date for justification rather than providing a substantial etiological analysis.  Thus, this medical opinion is of limited probative value.  

In light of the inadequate VA opinion, the Board places more probative value on the Veteran's statements regarding the onset and continuity of symptomatology.  The Veteran is competent to report about what happened to him during service and his statements are found to be credible as they are consistent with the places, types, and circumstances as reflected by his DD Form 214.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  

Based on the foregoing, the Board finds that in giving the Veteran the benefit of the doubt, the evidence is at least in equipoise that tinnitus and left ear hearing loss are related to active service.  Service connection for left ear hearing loss and tinnitus is warranted.  

Hypertension, GERD, Urinary condition, Headaches, Nosebleeds & Memory Loss

The Veteran is seeking entitlement to service connection for hypertension, GERD, urinary disorder, headaches, nosebleeds or short-term memory loss, claiming that these conditions arose following active duty and must be related to his in-service exposure to herbicidal agents, as he did not have these problems prior to service.  

Facts & Analysis

The Board finds that service connection is not warranted for the remaining claims.  As noted above, the Veteran does not contend, nor does the evidence demonstrate, that his alleged hypertension, urinary disorder, GERD, headaches, nosebleeds or short-term memory loss arose during or soon after service.  See August 2017 Board hearing transcript; see also March 2009 VA Form 21-526.

Service treatment records are silent for complaint, treatment or diagnosis associated with hypertension, urinary disorder, headaches, nosebleeds or short-term memory loss.  Regarding GERD/stomach issues, the Board notes a singular medical visit for "belly pain," associated with "drinking last night."  On his January 1972 Report of Medical History, the Veteran denied "frequent or severe headache...frequent indigestion...loss of memory or amnesia...frequent or painful urination."  The Veteran responded "don't know" as to high or low blood pressure, and responded "yes" as to "ear, nose, throat trouble [and] stomach, liver or intestinal trouble."  The Veteran additionally responded "yes" as to approximately twenty-one other medical queries, providing no further comment on these answers other than reports of a 1955 pre-service head injury, a 1965 left foot injury, and a 1971 jeep-related back injury.  Despite the litany of allegations in his Report of Medical History, the corresponding January 1972 Report of Medical Examination did not identify any medical issues, including blood pressure which was recorded as within the normal range of 110 systolic and 70 diastolic.  The Notes/Significant or Interval History section reflects an apparent statement from the Veteran in which he stated "I don't know" and signed underneath with regard to his medical claims.

VAMC and private medical documentation associated with the record corroborate the Veteran's statements and testimony which allege that the issues currently on appeal had their onset long after his 1972 discharge.  See i.e. March 2009 VA Form 21-526 ("hypertension '90 to present...bladder problems '99 present...headaches, stomach problems GERD '88 to 2007...nosebleeds, short-term memory loss...No treatment."); August 2002 Dr. Littman progress note ("problems include a peptic ulcer from 1991, GERD which has now resolved since he retired earlier this year...no significant urinary problems, but he does get postvoiding dribbling, most likely due to mild BPH...no headaches, dizziness."); January 2006 Elmhurst Progress note ("headache onset 2 months ago...nose bleeds...occurred for only one week...none for one week").

The Veteran contends that the hypertension, urinary disorder, GERD, headaches, nosebleeds and short-term memory loss are a result of exposure to herbicides during military service.  While the Veteran is presumed to have been exposed to herbicides, these disorders are not diseases that are presumed to be associated with that exposure.  See 38 C.F.R. § 3.309.  Moreover, there is no competent evidence of record presenting a relationship between the Veteran's hypertension, urinary disorder, GERD, headaches, nosebleeds and short-term memory loss and his military service, to include herbicides.  The Veteran has also offered no other specific arguments in support of his claim.  

The Board finds that the claims must be denied.  The Veteran was not treated for hypertension, urinary disorder, GERD, headaches, nosebleeds or short-term memory loss during service, nor were these conditions noted upon separation from service.  Moreover, the Veteran does not contend that the disorders had their onset in service.  Therefore, these claims were not shown during service.  See 38 C.F.R. § 3.303(a).  Post service, the earliest medical evidence of any of the claimed disorders is dated in the early 1990's.  This is approximately twenty years after separation from service, and this period without symptoms, treatment, or diagnosis, weighs against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Veteran does not contend that his hypertension, urinary disorder, GERD, headaches, nosebleeds or short-term memory loss had their onset during the one year presumptive period following his military service.  Therefore, continuity cannot be established.

The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes his hypertension, urinary disorder, GERD, headaches, nosebleeds and short-term memory loss are a result of his time in service and exposure to defoliants, as a layperson without any medical training and expertise, he is simply not qualified to opine that these diseases are etiologically related to his presumed in-service herbicide exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He has not shown that he possesses the expertise necessary to opine on the technical matter of identifying herbicide compounds and finding that his disabilities resulted from exposure to such herbicide compounds. Nor has he submitted probative evidence that tends to associate his particular disabilities with exposure to herbicides.   Accordingly, the Board finds that there is no probative evidence of record sufficient to establish that the Veteran's hypertension, urinary disorder, GERD, headaches, nosebleeds or short-term memory loss was manifested in service or otherwise related to his active duty service. 

In summary, the weight of the evidence reflects that the Veteran developed the claimed disorders and symptoms years after his discharge from service, as indicated in his statements and testimony.  As such, service connection may not be granted on a direct basis or a presumptive basis for chronic disability.  See 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Similarly, there is no continuity of symptomatology, so service connection may not be granted on that basis.  See 38 C.F.R. § 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Lastly, there is no persuasive evidence that otherwise shows that the Veteran's disorders are etiologically related to in-service herbicide exposure. 

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for hypertension, urinary disorder, GERD, headaches, nosebleeds and short-term memory loss.  As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for hypertension, urinary disorder, GERD, headaches, nosebleeds and short-term memory loss is not warranted.


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for urinary disorder is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for nosebleeds is denied.

Entitlement to service connection for short-term memory loss is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


